 In the Matter Of ILLINOIS GEAR & MACHINE Co.andUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, LOCAL 1114, C. I. 0.Case No. 13-R-1962.-Decided October 08, 1943Pope & Ballard, by Mr. Ernest S. Ballard;andMessrs. T. S. Pacerand E.C.Wilson,of Chicago,Ill., forthe Company.Messrs. Robert Foley, Louis Torre, Richard Keith, Zygfried Flow-ers,and H.McCully,of Chicago,Ill., forthe C. 1. 0.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE.Upon petition duly filed by United Electrical, Radio & MachineWorkers of America, Local 1114, affiliated with the Congress of In-dustrialOrganizations, herein called the C. I. 0.,1 alleging that aquestion affecting commerce had, arisen concerning the representationof employees of Illinois Gear & Machine Co., Chicago, Illinois, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Robert E. Ackerberg,.Trial Examiner.Said hearing was held at Chicago, Illinois, onOctober 4, 1943.The Company and the C. I. 0. appeared and partici-pated.2'All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.'The petition and other formal papers were amended at the hearing to show the cor-rect name of the petitioning union.2 Igamco Employees Association,herein called Igamco, also served with notice, did notappear at the hearing.53 N. L.R. B., No. 37.1791 180DECISIONS' OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIllinois Gear & Machine Co. is engaged in the business of manufac-turing and selling gears, racks, sprockets, and machine parts at Chi-cago, Illinois.During the year ending September 30, 1943, the Com-pany purchased raw materials, consisting of steel, iron, bronze, andcoal valued in excess of $500,000, of which approximately 10 percent,was shipped to its Chicago plant from places outside Illinois.Duringthe same period the sales value of products finished at the Company'splant exceeded $1,000,000, of which approximately 60 percent repre-sented products shipped from the plant to places outside Illinois.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local1114, is a labor organization-affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 17, 1943, the C. I. O. advised the Company that the C. I. O.represented a majority of,the Company's employees and requested aconference with the Company.On August 2, the Company refusedtomeet with representatives of the C. I. 0., on the ground that theCompany recognized Igamco as exclusive bargaining representative ofits employees and that a contract between the Company and theIgamco constituted a bar to negotiations with the C. I. O. or anyother labor organization.On August 3, the C. I. O. filed the petitionin this proceeding.On January 22, 1943, in Case No. 13-R-1604, a prior representationproceeding involving the Company's employees, Igamco, the petitionertherein, and the Company entered into an agreement for a consentelection.Pursuant to this agreement, an election was conductedamong the Company's employees, and on February 2, the RegionalDirector reported that of 375 valid ballots counted, 305 were castfor, and 70 against, Igamco.On May 15, the Company and Igamcoentered into an exclusive bargaining contract effective for 1 year,with provisions for automatic renewal if the contract were not termi-nated at the close of that period.On July 12, Igamco circulated among the Company's employeesi-notices of a meeting to be held for the purpose of voting on a proposed ILLINOIS GEAR & MACHINE CO.181affiliation with the C. I. O.On July 14, at the meeting so called, em-ployees, of the Company who were present voted by secret ballotwhether or not they wished to affiliate with the C. I. O.The resultsof the voting disclosed that 233 employees voted for, and 7 against,the afliliation.3So far as the record discloses, Igamco had no exist-ence subsequent to this meeting.Officers of Igamco appeared at theharing in the instant proceeding as representatives of the C. I. O.Under these circumstances, whether or not the Company's employeesare bound by terms of the contract, it is clear that they are entitled toselect a new bargaining representative if they so desire 4We there-fore conclude and find that the contract between the Company andIgamco does not constitute a bar to a determination of representativespursuant to the petition filed herein.5A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that the C. I. O. represents a substan-tial number of employees in the unit hereinafter found appropriatefor bargaining."We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Company and the C. I. O. agree, and we find, that hourly paidproduction and maintenance employees at the Company's plant, in-cluding the receiving clerk, the assistant to the general shipping clerk,and clerks in the shop foreman's office, should be included in the bar-gaining unit.They further agree, and we find, that office and clericalemployees, the general shipping clerk, foremen, the production man-ager,and the general superintendents should be excluded from thebargaining unit.The parties disagree with respect to assistant fore-men and assistant production managers.Assistant foremen :The C. I. O. would include assistant foremen in,the bargaining unit.The Company would exclude them.Assistantforemen do the work of foremen on the evening and night shifts.Theyhave 8 to 20 employees under their charge.They do no regular manualwork.They assist operators in setting up machines and they inspectmachines for new employees to operate.Employees report to assistantforemen for work assignments.Assistant foremen are paid at a rate'The record does not disclose how many hourly paid production and maintenance em-ployeeswere then working at the plant.They numbered approximately 385 on August15, 1943.4Matter of Hueneme Wharf itWarehouseCompany,39 N. L B B. 636.Matter of All Steel Welded Truck Corporation,37 N. L R B 521.°The C. I. 0 submitted 118 designations,bearing apparently genuine original signa-tures of employees on the Company's pay roll of August 15, 1943. Of these designations,81 were dated in July 1943 and the remaining were undatedThere are approximately 382 employees in the appropriate bargaining unit. 182DECISIONS OF NATIONAL LABOR RELATbO'NS BOARDequal to or higher than'the rate set for the most skilled craftsmen atthe plant.Assistant foremen have authority to recommend the hireand discharge of employees under them, and their recommendationsare given consideration.They handle controversial matters with thesuperintendent.Since it appears that assistant foremen meet the testnormally applied by us in determining the supervisory status of em-ployees, we shall exclude them from the bargaining unit.We shalllikewise exclude all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees or to recommend such action effectively.Assistant production managers:The C. I. 0. would include, and, theCompany exclude, assistant production managers.Assistant produc-tion managers, or expediters, work under the direct supervision of theproduction manager.They are salaried employees.Their work islargely clerical.They do no manual work. Assistant productionmanagers direct foremen and assistant foremen in the sequence andvolume of work to be performed by departmental employees.Theyare not directly concerned **ith hourly paid employees at the plant.Since assistant production managers are not hourly paid employees andtheir work directly concerns that of salaried foremen rather than thatof the hourly paid non-supervisory employees who the parties agreegenerally constitute the appropriate unit, we shall exclude assistantproduction managers or expediters from the unit.The C. I. 0. requested that guards and watchmen be excluded fromthe bargaining unit.At the time of the hearing an independent con-tractor supplied the Company's needs for plant protection services andthe Company listed neither watchmen nor guards on its pay roll.Under these circumstances, we find it unnecessary to make any provisionwith respect to the inclusion of such employees in the bargaining unit.We find that all production and maintenance employees of theCompany at its Chicago plant, including the receiving clerk, the assist-ant to the general shipping clerk, and hourly paid clerks in the shopforeman's office, but excluding office and clerical employees, foremen,assistant foremen, the general shipping clerk, the production manager,assistant production managers, the general superintendents, and allother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or torecommend effectively such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.'7 Employees included in the appropriate unit were covered by the contract between theCompany and Igamco. ILLINOIS GEAR & MACHINE CO.V.THE DETERMINATION OF REPRESENTATIVES183We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees of the Company in the unit found. appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Illinois Gear &Machine Co., Chicago, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees of the Company in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding employees who have sincequit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Electrical, Radio &Machine Workers of America, Local 1114, C. I, 0., for the purposesof collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.